Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on June 17, 2021 has addressed the claim objection & the rejections under 35 USC 101 & 112(b) as set forth in the previous office action.  Claim 2 has been cancelled.  Claims 1 & 3-12 remain pending.

Allowable Subject Matter
Claim 1 is directed to a method for reducing a pressure pulsation level in a multi-compressor plant comprising a plurality of reciprocating compressors connected in parallel, where the method comprises:
Assessing the number of reciprocating compressors running in parallel;
Determining a worst operating condition for a single compressor running by determining a highest peak-to-peak value for a pressure pulsation sum of the single compressor running;
Determining a worst operating condition with a 0° phase among the plurality of compressors by determining a highest peak-to-peak value for a pressure pulsation sum of the plurality of compressors running in parallel;
Determining a lowest pressure pulsation sum imposing a different phase among the plurality of reciprocating compressors starting from a phase that is equal to 360°/Nc, wherein NC is a maximum number of reciprocating compressors in operation;
Determining a best phase shift among the plurality of compressors when a pressure pulsations peak generated by each reciprocating compressor is distributed to avoid superimposition under a condition that, for each capacity control case, a resulting main frequency of combination is a highest possible;
Starting a first motor of a first reciprocating compressor; and 
Starting in succession each other motor and synchronizing all of the motors between each other with the determined best phase shaft by coupling the reciprocating compressor crankshafts with respective motor shafts with respective mechanical shifts. 
It is the examiner’s finding that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a method for reducing the pressure pulsation level in a multi-compressor plant with such specific method steps in combination with the rest of the limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746             

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746